NO. 07-05-0435-CR

                           IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL C

                                 AUGUST 15, 2006

                        ______________________________


                        THE STATE OF TEXAS, APPELLANT

                                         V.

                        ADNEY SADAKHOUNE, APPELLEE


                       _________________________________

           FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

                 NO. 49,107-E; HONORABLE ABE LOPEZ, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.


                           ABATEMENT AND REMAND


      After the trial court adjudicated appellee Adney Sadakhoune guilty of soliciting

membership in a street gang, he filed a motion for new trial and motion in arrest of

judgment, which the trial court granted on February 8, 2006.     The State filed this

accelerated appeal.   The appellate record and State’s brief have both been filed.
Appellee’s appointed counsel, Cynthia J. Barela, has failed to file a brief in his behalf

despite being granted three extensions of time.


       The State’s brief was filed on April 13, 2006, and appellee’s brief was initially due

to be filed on May 15, 2006. By her first and second motions for extension of time, counsel

indicated she had excessive court appearances that prevented her from devoting sufficient

time to research and prepare a brief. In her third motion, counsel again indicated she had

insufficient time to research and prepare a brief and was scheduled to be on vacation from

June 29, 2006, through July 6, 2006. Resultantly, a final extension in which to file

appellee’s brief was granted to July 14, 2006. To date, counsel has not communicated with

this Court nor filed appellee’s brief.


       In the interest of justice, we abate this appeal and remand the cause to the trial court

for further proceedings. Given the accelerated nature of this appeal, upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:


       1.     whether appellee has been denied effective assistance of counsel
              given counsel’s failure to file a brief after leaving the impression by her
              motions for extension of time that she intended to do so and, if so,
       2.     whether appellee is entitled to new appointed counsel for
              representation in this accelerated appeal.


The trial court shall cause a hearing to be transcribed. Should it be determined that

appellee’s counsel should be replaced, the name, address, telephone number, and state


                                               2
bar number of newly-appointed counsel shall be provided to the Clerk of this Court. Finally,

the trial court shall execute findings of fact, conclusions of law, and any necessary orders

it may enter regarding the aforementioned issues and cause its findings and conclusions

to be included in a supplemental clerk's record. A supplemental record of the hearing shall

also be included in the appellate record. Finally, the trial court shall file the supplemental

clerk's record and the supplemental reporter's record with the Clerk of this Court by Friday,

September 1, 2006.


       It is so ordered.

                                                  Per Curiam


Do not publish.




                                              3